DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 2/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 1/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,404,926 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of records neither anticipates nor renders obvious, in combination with other claim limitations, the claim language of “determine a mapping based on the one or more input image signals, wherein the mapping includes records that associate image portions of an output image with corresponding image portions of the one or more input image signals; sort the records of the mapping according to an order of the corresponding image portions of the one or more input image signals; apply image processing to image portions of the one or more input 
Regarding claims 2-6, the claims are allowed as being dependent on claim 1.
Regarding claim 7, the prior art of records neither anticipates nor renders obvious, in combination with other claim limitations, the claim language of “applying a first pass of image processing to the one or more frames of input video to determine one or more partially processed frames; storing the one or more partially processed frames in a memory; determining a warp mapping based on the one or more frames of input video, wherein the warp mapping includes records that associate image portions of a frame of output video with corresponding image portions of the one or more frames of input video; sorting the records of the warp mapping according to a raster order of the corresponding image portions of the one or more frames of input video; applying a second pass of image processing to image portions of the one or more partially processed frames to determine image portions of one or more processed frames in the raster order; determining the image portions of the frame of output video based at least in part on the warp mapping and the corresponding image portions of the one or more processed frames in the raster order; and storing the frame of output video in the memory.”
Regarding claims 8-14, the claims are allowed as being dependent on claim 7.
Regarding claim 15, the prior art of records neither anticipates nor renders obvious, in combination with other claim limitations, the claim language of “determining 
Regarding claims 16-20, the claims are allowed as being dependent on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Staudenmaier et al (US 2016/0307346) discloses a warp mapping stage arranged to operate a warp mapping operation to generate display image data on the basis of the received image data, which display image data is warped to be displayed on a non-planar surface in such a way that an observer of the displayed image perceives the image as being undistorted.
Liang et al (US 2008/0240612) discloses non-overlap region based automatic global alignment for ring camera image mosaic.
Mills (US 2014/0028876) discloses image processor performs one or more non-warping image transformation and/or one or more warping image transformations on the received data to produce modified image data.
Pekkucuksen et al (2015/0302561) discloses performing geometric alignment to produce a geometric output by estimating fish eye distortion correction parameters, performing initial perspective correction on related frame, running corner detection in the overlapping areas, locating the stronger corner, calculating brief descriptors for features and match feature point from two cameras using brief scores, performing checks and rejecting wrong feature matches, finding perspective matrices to minimize distance between matched features; and creating a geometric lookup table
Petterson (US 2017/0287184) discloses an image stitching component configured to identify, at a processor, a region of overlap between the at least two images and to calculate a displacement vector for each of a plurality of warp points in the region of overlap. The image stitching component is arranged to warp a second one of the at least two images using the warp points; and to join the warped second image to the first image.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN H LE/Examiner, Art Unit 2697                                                                                                                                                                                                        
/LIN YE/Supervisory Patent Examiner, Art Unit 2697